UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1560



FATU SAMB,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-72-190-539)


Submitted:   November 23, 1999            Decided:   January 5, 2000


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia, for
Petitioner.   David W. Ogden, Acting Assistant Attorney General,
Kristen A. Giuffreda, Senior Litigation Counsel, Margaret J. Perry,
Senior Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fatu Samb, a native and citizen of Guinea, seeks review of a

final order of the Board of Immigration Appeals (Board) denying

Samb’s claims for suspension of deportation and voluntary depar-

ture, and ordering her deported. We find that substantial evidence

supports the Board’s decision that Samb is statutorily precluded

from demonstrating the good moral character necessary to sustain an

application for suspension of deportation. See 8 U.S.C.A. § 1101(f)

(West 1999).    Furthermore, we lack jurisdiction to review the

Board’s discretionary decision to deny voluntary departure.    See

Illegal Immigration Reform and Immigrant Responsibility Act of

1996, § 309(c)(4)(E).   Therefore, we deny Samb’s petition for re-

view.   We grant the Respondent’s motion to file a sur-reply brief

and have considered the arguments therein.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2